Hill, C. J.
1. In a suit against a railroad company, to recover the value of two oxen killed by the running of an engine and ears of the defendant, where the fact of killing was not denied, and was proved not only by the plaintiff’s witnesses, but by the positive testimony of the engineer and the fireman in charge of the train at the time of the killing,, it was not error 'for the court, in the charge, to tell the jury that the killing of the oxen was not denied by the railroad company.
2. Tlie verdict is fully supported by the evidence, and the special assignments of error consist of hypercritical objections to a fair, full, and substantially accurate charge, and axe so wholly without merit as to constrain the conclusion that the writ of error was for delay only. The motion of the defendant in error for ten. per cent, damages is granted.

Judgment affirmed, with damages.